Exhibit 99.1 SANTA LUCIA BANCORP AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS WITH INDEPENDENT AUDITOR’S REPORT CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM1 FINANCIAL STATEMENTS Balance Sheets 2 Statements of Earnings 3 Statements of Shareholders’ Equity 4 Statement of Cash Flows 5 Notes to Financial Statements 6 through 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Santa Lucia Bancorp and Subsidiary We have audited the consolidated balance sheets of Santa Lucia Bancorp and Subsidiary (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of earnings, cash flows and shareholders’ equity for the three years ended December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Santa Lucia Bancorp and Subsidiary as of December 31, 2010 and 2009, and the results of its operations and cash flows for the three years ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note R to the financial statements, the Company consented to the issuance of a Written Agreement by its federal regulator on December 23, 2010.The Agreement places significant requirements on the Company.Failure to comply with the terms of the Agreement may result in additional enforcement action against the Company. Laguna Hills, California March 2, 2011 SANTA LUCIA BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 (in thousands) ASSETS (in thousands) Cash and due from banks $ $ Federal funds sold/EBA Balance at FRB TOTAL CASH AND CASH EQUIVALENTS Securities available for sale Loans, net Premises and equipment, net Deferred income tax assets Cash surrender value of life insurance Federal Reserve and Federal Home Loan Bank stock, at cost Other Real Estate Owned Accrued interest and other assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDER EQUITY Deposits Noninterest-bearing demand $ $ Interest-bearing demand and NOW accounts Money market Savings Time certificates of deposit of $100,000 or more Other time certificates of deposit TOTAL DEPOSITS Long-term borrowings Accrued interest and other liabilities TOTAL LIABILITIES Commitments and contingencies (Note N) - - Shareholders' equity Preferred Stock - Series A Common stock - no par value; 20,000,000 shares authorized; issued and outstanding: 2,003,131 shares at December 31, 2010 and 1,961,334 shares at December 31, 2009 Additional paid-in capital (Accumulated Deficit)Retained earnings ) Accumulated other comprehensive income-net unrealized (loss)/gain on available-for-sale securities, net of taxes of $-0- in 2010 and $231 in 2009 ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes SANTA LUCIA BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF EARNINGS Years Ended December 31, 2010, 2009, and 2008 (in thousands, except per share data) Interest income Interest and fees on loans $ $ $ Federal funds sold 14 5 24 Investment securities - taxable Investment securities - nontaxable Interest expense Time certificates of deposit of $100,000 or more Other deposits Long-term debt and other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses ) Noninterest income Service charges and fees Dividends on cash surrender value of life insurance Gain on sale of investment securities Other income Noninterest expense Salaries and employee benefits Occupancy Equipment Professional services Data processing Office expenses Marketing Regulatory assessments Directors' fees and expenses Messenger and courier expenses 91 95 OREO Related Expense - - Other (Losses)/Incomebefore income taxes ) ) Income tax, expense(benefit) ) ) Net (losses)/income $ ) $ ) $ Dividends and Accretion on Preferred Stock $ $ $ - Net (losses)/income Applicable to Common Shareholders $ ) $ ) $ Per share data: Net (loss)/income per common share - basic $ ) $ ) $ Net (loss)/income per common share - diluted $ ) $ ) $ See Accompanying Notes SANTA LUCIA BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Years Ended December 31, 2010, 2009, and 2008 (in thousands) Retained Accumulated Common Stock Additional Earnings Other Comprehensive Preferred Stock Shares Paid-in (Accumulated Comprehensive Income Outstanding Amount Capital Deficit) Income Balance at January 1, 2008 $ Cash dividends - $0.50per share ) Exercise of stock options, including the realization of tax benefits of $19,000 43 19 ) Repurchase and retirement of stock ) ) Cumulative - effect adjustment of change in accounting for split-dollar life insurance arrangements ) Preferred Stock - Series A Stock Option Compensation Expense Comprehensive Income: Net income $ Change in unrealized gain on available-for-sale securities, net of taxes of $256 Less reclassification adjustment for gains included in net income, deferred of tax of $44 ) ) Total Comprehensive Income $ Balance at December 31, 2008 $ Dividends Preferrred Stock ) Cash dividends - $0.25per share ) Stock Dividend - 2% ) Cash in lieu for fractional shares (2 ) Accretion on Preferred Stock 40 ) Stock Option Compensation Expense Comprehensive Income: Net loss $ ) ) Change in unrealized gain on available-for-sale securities, net of taxes of $211 ) ) Less reclassification adjustment for gains included in net income, deferred of tax of ($93) Refund TARP expenses 1 Total Comprehensive Income $ ) Balance at December 31, 2009 $ Dividend Preferred Stock ) Stock Dividend - 2% ) Cash in lieu for fractional shares (1 ) Accretion on Preferred Stock 40 ) Exercise of Stock Options 22 ) Stock Option Compensation Expense Comprehensive Income: Net loss $ ) ) Change in unrealized gain on available-for-sale securities, net of taxes of $0 ) ) Less reclassification adjustment for gains included in net income, deferred of tax of $0 Total Comprehensive Income $ ) Balance at December 31, 2010 $ ) $ ) See Accompanying Notes SANTA LUCIA BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2010, 2009, and 2008 (in thousands) Cash flows from operating activities: Net earnings (losses) $ ) $ ) $ Adjustments to reconcile net earnings (losses) to net cash provided (used) by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of investment securities ) ) ) Deferred income taxes ) ) Dividends on cash value of life insurance ) ) Other items, net ) Net cashprovided by operating activities Cash flows from investing activities: Proceeds from principal reductions and maturities of investment securities Proceeds from sale of investment securities Purchases of investment securities ) ) - (Purchase)/Sale of Federal Reserve Bank and FHLB stock ) - Net change in loans ) ) Purchases of bank premises and equipment ) ) ) Proceeds on sale of OREO - - Proceeds for sale of Life Insurance - Net cash provided(used) in investing activities ) ) Cash flows from financing activities: Net change in deposits ) ) Proceeds and tax benefit from exercise of stock options - - 34 Proceeds from Issuance of Preferred Stock, Net - - Stock repurchases - - ) Net (repayments) proceeds from borrowings ) ) ) Dividends paid on Preferred Stock ) ) - Cash dividends paid Common Stock (1
